Citation Nr: 1342590	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  10-07 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for peripheral neuropathy of both upper extremities, to include as secondary to service-connected type II diabetes mellitus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1969 to February 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  It was previously remanded in August 2013 for additional development.  

This appeal was processed using the VA's paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

It is reasonably shown that during the pendency of this claim the Veteran has had peripheral neuropathy of both upper extremities which was related by competent medical evidence to his service-connected type II diabetes mellitus.


CONCLUSION OF LAW

Service connection for peripheral neuropathy of both upper extremities as secondary to service-connected diabetes is warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5013A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Inasmuch as this decision grants the appellant's claim, there is no reason to belabor the impact of the VCAA on this matter, since any notice error or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
To substantiate a claim of service connection, there must be evidence of the claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran asserts that he has developed numbness and tingling in both hands secondary to his service-connected diabetes mellitus.  

On December 2008 VA examination, the Veteran reported some minimal hand and occasional fingertip numbness and tingling.  Following a physical evaluation, peripheral neuropathy (mild and occasional numbness changes) was diagnosed.  The examiner concluded that such was "less likely than not related to the diabetes mellitus at this time."  The Board found this examination report inadequate for rating purposes because the examiner did not address whether the Veteran's service-connected diabetes had aggravated his peripheral neuropathy and did not provide a rationale for his opinion that diabetes did not cause the peripheral neuropathy.  

In September 2013 the Veteran was afforded a VA peripheral nerves examination pursuant to the Board's remand.  He reported tingling and numbness in the fingers of both hands.  Motor strength testing revealed mild impairment (4/5) of wrist flexion and extension and finger pinch test, bilaterally.  The examiner noted there was mild incomplete paralysis of the median nerve, the ulnar nerve, and the external popliteal nerve in both upper extremities, in addition to moderate incomplete paralysis of the right sciatic nerve and mild incomplete paralysis of the left sciatic nerve.  The examiner opined that after reviewing the Veteran's medical records and conducting a physical examination, it was his opinion that the cause of the Veteran's mild median nerve dysfunction is multifactorial.  He stated that while it is less likely than not that the peripheral neuropathy is caused by diabetes mellitus, it is at least as likely as not that it is aggravated by the diabetes.  He identified limited joint mobility as the factor reflecting aggravation.  

It is not in dispute that the Veteran currently has peripheral neuropathy of both upper extremities, as such has been diagnosed, including by VA.  What remains for consideration is whether the peripheral neuropathy may be related to the Veteran's service (or to a service connected disability).  It is not shown or alleged that peripheral neuropathy of the upper extremities was manifested in, or is directly related to, the Veteran's service.  His theory of entitlement is strictly one of secondary service connection, specifically that peripheral neuropathy of both upper extremities is secondary to his service-connected diabetes.  This is a medical question, and the only competent (medical) evidence in the record that directly addresses the matter of a nexus between the Veteran's peripheral neuropathy and his diabetes consists of the September 2013 VA examiner's opinion (as the December 2008 examination report was found to be inadequate for rating purposes), which found that it was more likely than not that the Veteran's peripheral neuropathy was aggravated by his service-connected diabetes.  This opinion was by a VA staff physician who, presumably has the requisite expertise to address the question posed.   The opinion is probative evidence in this matter, as the examiner provides rationale that cites to supporting factual data, and identifies the degree of disability that is due to the aggravation (i.e., limitation of elbow motion that is reflected by decreased motor strength with wrist flexion and extension, bilaterally).  As there is no competent evidence to the contrary, the opinion is persuasive.  Accordingly, the requirements for establishing secondary service connection are met; service connection for peripheral neuropathy of both upper extremities is warranted.






ORDER

The appeal seeking service connection for peripheral neuropathy of both upper extremities is granted, subject to regulations governing awards of monetary benefits.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


